PER CURIAM.
Based upon Appellee's concession of error solely as to the issue that a hearing was required before entry of final judgment, we dismiss the appeal and remand with instructions to vacate the final judgment of foreclosure rendered on September 28, 2017 and to conduct a hearing consistent with our holding in Chiu v. Wells Fargo Bank, N.A., 43 Florida Law Weekly D672, 242 So.3d 461, 2018 WL 1516829 (Fla. 3d DCA March 28, 2018) (finding that the trial court committed fundamental error in entering final summary judgment before conducting a hearing on Wells Fargo's motion for summary judgment).